MEMORANDUM **
Uchechi Loud appeals the district court’s judgment imposing a sentence of 12 months and one day following his guilty-plea conviction for conspiracy to possess counterfeit security, in violation of 18 U.S.C. §§ 513(a) & 371. We have jurisdiction pursuant to 28 U.S.C. § 1291.
Loud contends that the district court violated his Sixth Amendment rights when it ordered restitution. This claim is foreclosed by United States v. Bussell, 414 F.3d 1048, 1060 (9th Cir.2005) (stating that district court orders of restitution are unaffected by United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005)).
Loud’s remaining contentions lack merit. The district court’s judge is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *315courts of this circuit except as provided by 9th Cir. R. 36-3.